In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00217-CR



             TAKYME JAMES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 17F1231-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Following a jury trial, Takyme James was convicted of murder and sentenced to life

imprisonment. On appeal, James claims that the evidence that he intended to cause serious bodily

injury to the victim is insufficient to sustain his conviction. Because we find the evidence legally

sufficient to sustain the conviction, we affirm the trial court’s judgment.

I.     Standard of Review

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal

sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–

18 (Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury “to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict


                                                  2
the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

II.      Analysis

         The State’s indictment charged that James committed “an act clearly dangerous to human

life” that caused Sanders’ death by shooting him with a firearm “with the intent to cause serious

bodily injury.” “A person commits an offense if he . . . intends to cause serious bodily injury and

commits an act clearly dangerous to human life that causes the death of an individual.” TEX.

PENAL CODE ANN. § 19.02(b)(2). On appeal, James challenges only whether he intended 1 to cause

serious bodily injury2 to Sanders.

         “Proof of a culpable mental state is often made by circumstantial evidence.” Rhymes v.

State, 536 S.W.3d 85, 95 (Tex. App.—Texarkana 2017, pet. ref’d) (quoting Louis v. State, 329
S.W.3d 260, 268 (Tex. App.—Texarkana 2010), aff’d, 393 S.W.3d 246 (Tex. Crim. App. 2012).

“Intent may . . . be inferred from circumstantial evidence such as acts, words, and the conduct of

the appellant.” Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (citing Patrick v.

State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995)). Intent may also be inferred from the extent

of the victim’s injuries, the manner in which the offense was committed, and the relative size and

strength of the parties. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995). “In

homicide prosecutions, although the intent to kill may not be presumed, ‘the jury may . . . infer


1
 “A person acts intentionally, or with intent, with respect to the nature of his conduct or to a result of his conduct when
it is his conscious objective or desire to engage in the conduct or cause the result.” TEX. PENAL CODE ANN. § 6.03(a).
2
 “‘Serious bodily injury’ means bodily injury that creates a substantial risk of death or that causes death, serious
permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.” TEX.
PENAL CODE ANN. § 1.07(a)(46) (Supp.).
                                                            3
intent from any facts in evidence which it determines proves the existence of [an] intent to kill,

such as the use of a deadly weapon.’” Rhymes, 536 S.W.3d at 95 (quoting Brown v. State, 122
S.W.3d 794, 800 (Tex. Crim. App. 2003)). In considering these circumstances, the jury is entitled

to rely on its collective common sense “and may apply common knowledge and experience.”

Atkinson v. State, 517 S.W.3d 902, 906 (Tex. App.—Corpus Christi 2017, no pet.). It is “a

common-sense inference . . . that a person intends the natural consequences of his acts.” Soliz v.

State, 432 S.W.3d 895, 900 (Tex. Crim. App. 2014) (quoting Ex parte Thompson, 179 S.W.3d
549, 556 n.18 (Tex. Crim. App. 2005)); see Laster v. State, 275 S.W.3d 512, 514 (Tex. Crim. App.

2009) (actions are “generally reliable circumstantial evidence” of intent).

       The evidence at trial showed that on the evening of December 3, 2017, James and Sanders

engaged in a fist fight following a dispute while at a football-watching party. Sanders evidently

got the upper hand in the fight, as evidenced by James’ bloody, bruised, and swollen face. After

the fight, James left the party and went to see his friend, LaPrense Willis. James, Willis, and

Willis’ brother, Clarence, then drove Willis’ car to Sanders’ house, where James and Clarence got

out of the car. When Sanders and his wife, Dorsanner Butler, saw the car pass in front of their

house, they went inside the house and locked the doors. The evidence showed that James, who

gained entry into the house after the dead-bolted front door was kicked off of its hinges, killed

Sanders with a single shot fired from a .380 semi-automatic handgun. Sanders was found lying

on his stomach underneath a table, bleeding profusely from a gunshot wound to the pelvic area.

He was taken by ambulance to the hospital, where he later died.




                                                 4
            The bullet that struck Sanders passed through a wall located to the right of the front door.

A single .380 shell casing was found on the couch, located against a wall on the right side of the

front door. According to measurements made at the scene, the bullet entered the wall at a height

of three feet and three inches from the floor and exited the wall at a height of three feet and three-

quarters of an inch from the floor. Based on this information, crime scene investigator Marc

Sillivan testified that the bullet passed through the wall at a slight downward angle, which was

approximately hip-high on Sanders, who was on the other side of the wall when he was struck by

the bullet.

            Sillivan further explained that a shell casing from a semi-automatic firearm is extracted up

and to the right. 3 Based on the location of the bullet hole in the wall, its trajectory, and the location

of the shell casing, Sillivan concluded that the shooter was standing in the living room next to the

couch facing the kitchen when he fired the gun. Given the pressure required to pull the trigger on

a .380 semi-automatic handgun, 4 Sillivan testified that this was not a situation in which the gun

accidentally fired.

            When James was arrested the following day for Sanders’ murder, he told officers that he

was waiting for them and stated, “All the stuff y’all looking for me for, I did.” James also told the

arresting officer that he did not mean to shoot Sanders, that he had just wanted to scare him, and

that he never “wanted that man to die that way.” James also told the arresting officers that they

would never find the gun. When he was interrogated, James admitted that he shot Sanders.


3
    The weapon in this case was not located.
4
 According to Sillivan, who was qualified as an expert witness, it takes anywhere from two to seven pounds of pressure
to pull the trigger on a .380 semi-automatic weapon.
                                                          5
       James argues that the evidence is legally insufficient to prove that he intended to cause

serious bodily injury because, although shooting a firearm in the direction of another can be an act

clearly dangerous to human life, see Forest v. State, 989 S.W.2d 365, 368 (Tex. Crim. App. 1999),

shooting someone does not always result in serious bodily injury, see Williams v. State, 696
S.W.2d 896, 898 (Tex. Crim. App. 1985) (gunshot wound, although caused by deadly weapon, is

not per se serious bodily injury). And, James maintains, the State did not prove that he intended

to cause Sanders serious bodily injury. In support of this claim, James attempts to discredit

Sillivan’s testimony that Sanders was tracked:

               Q       Okay. And I think you told me, Officer, that your opinion was,
       based upon a shot like that, that there was tracking, that that person was tracked.
       Tell the jury about that.

                A      If a person’s standing here, that -- the victim could have either been
       in this area once the door’s kicked, running to this area or coming from a bedroom
       going to this area, but our victim was behind this wall at the time of the shot.

               ....

               Q      Okay. And then I think, if you’ll -- I think here at -- this is going to
       be the -- what you’re talking about as the single shot in the house?

               A       Into the wall, yes, it is.

              Q       Okay. So based upon the position of Mr. Sanders’ body, is it your
       opinion that he was running into another part of the house?

               A      Yes. I believe he was coming into this area here, running into this
       room here. Once he runs, gets by the wall, the bullet travels through the wall and
       then hits him in the hip.

James contrasts this testimony with forensic evidence regarding the location of the gunshot wound.

Dr. Stephen Lenfest, a medical examiner at the Dallas County Medical Examiner’s Office, testified

                                                    6
that Sanders received a gunshot wound to the upper right thigh or the top of the right leg. The

bullet had perforated and split in the right femoral artery and vein in the upper leg. According to

the autopsy report, the “direction of the projectile is front to back, right to left, and slightly

downward.” 5

         Based on this evidence, James argues that it was not possible for Sanders to have been

running away from James when Sanders was shot. Instead, he contends, Sanders would have had

to have been standing in the kitchen facing the living room behind the wall and out of James’ sight

when he was shot. Consequently, James concludes, he could not have been tracking Sanders’

movements when he fired the gun. James concludes that absent the viability of the “tracking”

testimony, there was no evidence before the jury that James intended to cause serious bodily injury

to Sanders, or that he was even aware that Sanders was in the kitchen at the time he fired the gun. 6

We disagree.

         Regardless of James’ characterization of the “tracking” testimony, the jury—as the sole

judge of the weight and credibility of the evidence—was entitled to rely on this evidence if it chose

to do so. See Brooks, 323 S.W.3d at 899. And, in this case, the entirety of the evidence is sufficient

to permit a reasonable jury to infer that James intended to cause serious bodily injury to Sanders.

         Butler testified that they left the party following the altercation between Sanders and James.

When they arrived home, Butler called her father to let him know that she and Sanders were on


5
 Lenfest testified that the description of the path of the bullet in the autopsy report “doesn’t mean anything about the
position of the decedent or the suspect but as -- after the bullet entered the body, it went from his front towards the
back, from the right to the left and slightly downward.”
6
 James’ argument invites this Court to engage in a factual sufficiency analysis, which we decline to do. See Brooks,
323 S.W.3d at 895.
                                                           7
their way to pick up their four-year-old daughter from his house. As Butler and Sanders walked

outside, Butler saw Willis’ car come down the street, make the block, and then pull up next to their

house. Clarence and James got out of the car as Butler and Sanders walked back to the front door

to go inside. Butler testified that James was angry and was carrying a gun as he approached them.

James told Sanders, “No, don’t run in the house now, n-----. Don’t get scared now, n-----. Don’t

go nowhere now, n-----.” Once inside, Sanders told Butler to go hide in the bedroom and call

9-1-1. Butler testified that Sanders told her to hide so that she would be safe if they “did come in

shooting.” While Butler was hidden in the bedroom, James forcibly entered Sanders’ house with

a loaded .380 handgun and shot through the wall in the precise spot where Sanders stood. Butler

heard the gunshot and then heard stumbling over the front door which had been kicked in. She

exited the bedroom to find Sanders lying on the den floor bleeding and unresponsive. The entire

course of events, from the time Clarence and James walked into the yard until Butler discovered

Sanders had been shot, was less than one minute. James did not remain at the scene and render

aide. Instead, he fled the scene and discarded the gun. He was arrested at his home the following

day, at which time he confessed to shooting Sanders.

       Based on James’ statements and behavior, the circumstantial evidence, and the location

and nature of Sanders’ wound, a reasonable jury could infer that James intended to kill or cause

seriously bodily injury to Sanders. See Guevara, 152 S.W.3d at 50; Hart v. State, 89 S.W.3d 61,

64 (Tex. Crim. App. 2002). The jury could also infer intent from James’ use of a deadly weapon.

Godsey v. State, 719 S.W.2d 578, 581 (Tex. Crim. App. 1986) (stating that “[i]f a deadly weapon




                                                 8
is used in [a] deadly manner, the inference is almost conclusive that [the appellant] intended to

kill”) (quoting Hatton v. State, 21 S.W. 679 (Tex. Crim. App. 1893)).

       Viewing the evidence in the light most favorable to the jury’s verdict, we conclude that

legally sufficient evidence supported the jury’s finding of guilt.

III.   Conclusion

       We affirm the trial court’s judgment.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        September 4, 2019
Date Decided:          September 19, 2019

Do Not Publish




                                                  9